Title: From John Adams to Nathanael Greene, 9 May 1777
From: Adams, John
To: Greene, Nathanael


     
      Dear Sir
      Philadelphia May 9. 1777
     
     Yours of the 2d Instant, came duly to hand. The Indifference of the People about recruiting the Army, is a Circumstance, which ought to make Us, consider what are the Causes of it. It is not, merely the Melancholly, arising from the unfortunate Events of the last Campaign, but the Small Pox, and above all the unhappy State of our Finances, which occasion this Evil. There are other Circumstances, which are little attended to, which contribute, much more than is imagined, to this unfavourable Temper in the People. The Prevalence of Dissipation, Debauchery, Gaming, Prophaneness and Blasphemy, terrifies the best People upon the Continent, from trusting their Sons and other Relations among so many dangerous snares and Temptations. Multitudes of People, who would with chearfull Resignation Submit their Families to the Dangers of the sword, shudder at the Thought of exposing them, to what appears to them, the more destructive Effects of Vice and Impiety. These Ideas would be received by many with Scorn. But there is not the less Solidity in them for that. It is Discipline alone that can Stem the Torrent. Chaplains are of great Use, I believe, and I wish Mr. Leonard might be in the Army, upon such Terms as would be agreable to him, for there is no Man of whom I have a better opinion. But there is So much difficulty in accomplishing any Thing of the Kind, that I wish G. Washington would either appoint him, or recommend him to Congress.
     The Utility of Medals, has ever been impressed Strongly upon my Mind. Pride, Ambition, and indeed what a Philosopher would call Vanity, is the Strongest Passion in human Nature, and next to Religion, the most operative Motive to great Actions. Religion, or if the fine Gentlemen please, Superstition and Enthusiasm, is the greatest Incentive, and wherever it has prevailed, has never failed to produce Heroism. If our N. Englandmen were alone, and could have their own Way, a great deal of this would appear. But in their present Situation, I fear We have little to expect from this Principle, more than the Perseverance of the People in the Cause. We ought to avail ourselves then of even the Vanity of Men. For my own Part I wish We could make a Beginning, by Striking a Medal, with a Platoon firing at General Arnold, on Horseback, His Horse falling dead under him, and He deliberately disentangling his Feet from the Stirrups and taking his Pistolls out of his Holsters, before his Retreat. On the Reverse, He should be mounted on a Fresh Horse, receiving another Discharge of Musquetry, with a Wound in the Neck of his Horse. This Picture alone, which as I am informed is true History, if Arnold did not unfortunately belong to Connecticutt, would be sufficient to make his Fortune for Life. I believe there have been few such Scenes in the World.
     We have not Artists at present, for such Works, and many other Difficulties would attend an Attempt to introduce Medals.
     Taxation is begun in N.E. The Mass. raises 100,000 this Year. The Regulation of Prices and the Embargo, are Measures, of which I could never see the Justice or Policy.
     The Intimation in your Letter, that the Enemy lost in kill’d, wounded and Prisoners 600 Men, Surprizes me, much; because it exceeds, by at least two Thirds, the largest Account that has come from any other Authority. I wish our N. England Men would practice a little honest Policy for their own Interest and Honour, by transmitting to Congress and publishing in the Newspapers, true states of the Actions in which they are concerned. The Truth alone would be sufficient for them, and surely they may be allowed, to avail themselves of this shield of Defence, when So many Arts of dishonest Policy, are practiced against them.
     
     Congress were too anxious for Ti. I wish our Army was encamped upon some Hill, twenty Miles from the Waters of the Lake, or at least Ten.
     We are alarmed here with frequent Accounts of numerous Desertions from our Army. Is there no Remedy for this Evil. Howe is trying his Hand at Bribery. He is sending his Emmissaries, all about, and scattering ministerial Gold. They despair of the Effects of Force, and are now attempting Bribery and Insinuation which are more provoking than all their Cruelties. What Effect would these have in N. England!
     Strechy the Secretary, is an old Partisan at Electioneering, long hackneyd in the Ways of Corruption, long a ministerial Agent, in that dirty Work and the greatest Master of it, in the Nation, selected for that very Purpose to be sent here. Pray dont You Generals sometimes, practice Methods of holding up Such Characters among your Enemies, to the Contempt and Hatred of the Soldiery?
     I find I have written a long Story. Excuse me, and believe me to be, with great Truth and Regard, your most obedient servant.
    